Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim  1 has been amended.  Claims 2, 5, 8, and 16-20, as filed 06/29/2022, are cancelled. Claims 1, 3-4, 6-7, and 9-15, as filed 06/29/2022, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 101, Applicant argues (page 7 of the Remarks dated 06/29/2022)  that the amended claims are directed to a practical application because claim 1 is not directed to a method of organizing human behavior. Specifically, Applicant asserts that a model training computer accessing, analyzing and updating predictive models via the interaction of electronic devices is patent eligible under 35 USC 101. Applicant further security features, shifting complex processing, and a reduction in the number of electronic messages sent out render the instant claims patent eligible under 35 USC 101. These arguments are not persuasive. 
Further regarding the rejection under 35 USC 101, Applicant argues (pages 7-9 of the Remarks) that Cosmokey Solutions. v. Duo Security, regarding increasing computer and network security, is relevant to the instant claims. This argument is not persuasive. The use of encryption for a database is a ubiquitous function of a computer. Further, there is no nexus between the use of a secure database in the instant invention and the selection of a workflow path to reduce the number of messages. Said differently, selecting the workflow path does not enhance the security of the database, and enhancing the security of the database does not help in selecting the workflow path. 
Further regarding the rejection under 35 USC 101, Applicant argues (pages 8-10) that the selection of a workflow path the reduce the overall number of electronic messages renders the instant claim patent eligible under 35 USC 101. This argument is not persuasive.  Claim 1 recites a series of steps to take in historical data, train a train a machine learning model,  generate a risk score representing a risk of loss, select a workflow path, and display data if the risk score exceeds a threshold. The workflow path appears to be a decision to display or not display the data. While the workflow path “reduces an overall number of electronic messages transmitted a subset of information”, the electronic messages are not explicitly claimed in the instant claims.  The determination and display of a workflow path does not include the execution of the workflow path (sending more messages or sending fewer messages.) The workflow path data can be considered an alert.  The series of steps of the instant amended claim teaches analyzing data, training a model, and sending out alerts related to the risk of loss. This is a form of mitigation of risk. 
Further regarding the rejection under 35 USC 101, Applicant argues (pages 10-11 of the Remarks) that because the instant claims recite adaptive training of a neural network, the claims are eligible under 35 USC 101. This argument is not persuasive. The instant claims do not recite a process to improve the functioning or efficiency of the neural network. Rather, they recite the use of a neural network to calculate a risk score.
The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception: “Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int' l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13)
Drawing attention to the emphasized section, improvements in the judicial exception itself (e.g. a recited fundamental economic concept) are not an improvement in technology. In the current case, regardless of whether or not applicant's invention improves the operation of the enterprise by reducing the number of electronic messages created and transmitted, improving a method, algorithm, or process of insurance workflow absent of any technological modification, would be an improvement to the business process of risk determination, but does not improve computers or technology.

Claim Rejections - 35 USC § 101
Claim(s) 1, 3-4, 6-7, and 9-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “computer system of an enterprise”. 
Claim 1 is directed to the abstract idea of “determining risk scores and displaying alerts for data associations” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “(a) a potential association data store containing … records representing a plurality of potential associations  for properties each property having a building, and the enterprise and, for each potential association, a[n] … record identifier and a set of attribute values; (b) a historical data store containing … records representing prior associations with the enterprise and, for each prior association, a[n] …. record identifier, a set of attribute values, and at least one prior result; (c)  a … to access information in the historical data store, including sets of attribute values and prior results for a plurality of prior associations, to train a predictive scoring model with historic insurance claim information associated insurance policies along with third-party data and transmit the trained predictive scoring model to an …; (d)… coupled to the potential association data store and the historical data store, including: (i) access, …, information in the potential association data store, (ii) receive an indication of a selected potential association from the potential association data store, including the set of attribute values, (iii) calculate a risk score for the selected potential association, representing a risk of loss for a property, based on all of: the trained predictive scoring model, social media data of the property third-party data, location information, business credit information, prior interactions, employee sentiment data, and information about the building information, including a building limit per square foot, and (iv) output an indication of the calculated risk score; (v) receive the indication of the calculated risk score for the selected potential association, (vi) automatically select a workflow path from a plurality of potential workflow paths based on the indication of the calculated risk score, and (vii) transmit training information … to adapt the trained predictive scoring model to changing conditions; and (e) to transmit data …  in accordance with the selected workflow path via security features … wherein the selected workflow path reduces an overall number of … messages transmitted by omitting a subset of information request messages transmitted … when the calculated risk score is below a pre-determined threshold value, and further wherein the interactive user interface display includes all of: (1) an image of the property and building, (2) a linear graphical representation of the calculated risk score, and (3) an indication of the selected workflow path.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a potential association data store (database); a model training computer; a historical data store; an automated scoring analysis computer; a front-end application computer server, and a communication port”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of determining risk scores and displaying alerts for data associations.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining risk scores and displaying alerts for data associations using computer technology (e.g. databases and computing systems).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
The dependent claims recite additional elements. Claims 3 and 4: further limitations on the calculation of the risk score and the predictive scoring model. Claim 6: use of a predetermined threshold, Claim 7: limitations related to the electronic records and calculated risk score, claims 9-15: limitations as to what attribute value data is used and what type of insurance policy is considered.  These additional elements of the claim so no more than further the abstract idea or generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of determining risk scores for data associations.
Dependent claims 3-4, 6-7, and  9-15 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

	

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050144114 (Ruggieri) [0204] project future losses  Page 35 (appendix) “employee satisfaction”
US 20070260499 (Greef) teaching [0009] a workflow path and a visual process layout.
US 20160248800 (Ng) [0026]  insurance brokers may also utilize the present technology. [0138] employee sentiment  [0143] aggregate risk score 
US 20120284052 (Saukas) [0135] risk score and “job demand and/or job satisfaction”
US 20100205016 (Chen) teaches a system for determining financial exposure.
US 20140244317 (Roberts) teaches receiving third party data for determining risk.
US 20150187011 (Purandare) teaches a system for evaluating insurance product underwriting and rating data.
US 20170301028 (Strabel) [0035] Other examples of attribute values might be associated with information about the insurance policy, such as a property deductible amount, a business personal property limit, a building limit, and/or a building limit per square foot. [Same applicant, not available as prior art]
US 20180124098 (Carver) incident triage scoring engine, includes workflow path.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

	
/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                                                                                                                                                                                                                               /DANIEL S FELTEN/ Primary Examiner, Art Unit 3692